DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 5/28/2021. 
3.	Applicant's remarks, filed on 5/28/2021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended.
Allowable Subject Matter
4.1.	Claims 1, 5-6, 8-12, 16, 18-21, 23-29 are allowed.
4.2. 	The following is an examiner's statement of reasons for allowance: thecombination of Kaul, Shraer, Rashid, and Yang whether alone or in combination with the other prior arts of record fail to teach or render obvious " the datasets having been encrypted for respective ones of the plurality of tenants using a common encryption key shared amongst the respective ones of the plurality of tenants; … encrypt the encrypted dataset by performing an additional encryption operation on the encrypted data set using a tenant encryption key associated with the given one of the plurality of tenants; …wherein the encrypted datasets are encrypted utilizing a first encryption scheme that…utilizes a public key of a cryptographic key pair, the public key comprising the common encryption key shared amongst the plurality of tenants: wherein the further encrypted dataset is encrypted utilizing a second encryption scheme that utilizes a first portion of a private key of the cryptographic key pair, the first portion of the private key of the cryptographic key pair comprising the tenant encryption key associated with the given one of the plurality of tenants: wherein the further encrypted dataset is decryptable utilizing a second portion of the private key of the cryptographic key pair, 
Therefore, independent claim 1 is allowable over the prior arts of record.  The other independent claims 11 and 19 recite similar subject matter. Consequently, independent claims 11 and 19 are also allowable over the prior arts of record.
Claims 5-6, 8-10, 12, 16, 18, 20-21, and 23-29 are directly or indirectly dependent upon claims 1, 11 and 19 therefore, they are also allowable over the prior arts of record.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497